Exhibit 10.98
 
VALIDITY GUARANTY
 
This Validity Guaranty, dated December 31, 2012, but made effective as of
January 16, 2013 (the “Validity Guaranty”), is made by William J. Caragol, Jr.,
an individual (the “Undersigned”), for the benefit of TCA Global Credit Master
Fund, LP, a Cayman Islands limited partnership (the “Lender”).
 
RECITALS


A.           Pursuant to a Securities Purchase Agreement dated of even date
herewith between PositiveID Corporation (the “Borrower”) and the Lender (the
“Purchase Agreement”), Borrower has agreed to issue to the Lender and the Lender
has agreed to purchase from Borrower certain senior secured, convertible,
redeemable debentures (the “Debentures”), as more specifically set forth in the
Purchase Agreement; and
 
B.           The Undersigned is the President and CEO of the Borrower.


D.           As a condition to entering into the Purchase Agreement and
purchasing the Debentures from Borrower, Lender has required the execution and
delivery of this Validity Guaranty by the Undersigned.
 
NOW THEREFORE, the Undersigned, in consideration of the premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:
 
1.            Definitions.  Capitalized terms used in this Validity Guaranty
shall have the meanings given to them in the Purchase Agreement, unless
otherwise defined herein.
 
2.            Guaranty. The Undersigned does hereby absolutely and
unconditionally, represent, warrant and guarantee to Lender that:
 
(a)           All reports, schedules, certificates, and other information at any
time and from time to time delivered or otherwise reported to Lender by Borrower
while this Validity Guaranty is in effect, including, without limitation, all
due diligence information, financial statements, tax returns, and all supporting
information or documentation delivered in connection therewith, shall be bona
fide, complete, correct, and accurate in all material respects and shall
accurately and completely report all matters purported to be covered or reported
thereby.
 
(b)           All representations and warranties made by the Borrower in the
Debentures, the Purchase Agreement, and any other Transaction Documents, are
complete, correct, and accurate in all material respects and do not contain any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           All Collateral (as defined in the Security Agreement): (i) is and
will be owned by Borrower and will be possessed by Borrower or its agent; (ii)
will not be subject to any Encumbrance, except for the Permitted Lien (as
defined in the Security Agreement) or as otherwise permitted by Lender; and
(iii) will be maintained only at the locations designated in the Purchase
Agreement or Security Agreement, unless Borrower obtains Lender’s prior written
consent.
 
3.            Consideration for Guaranty.  The Undersigned acknowledges and
agrees with Lender that, but for the execution and delivery of this Validity
Guaranty by the Undersigned, Lender would not have entered into the Purchase
Agreement or the Debentures.
 
4.            Indemnification.  The Undersigned hereby agrees and undertakes to
indemnify, defend, and save Lender free and harmless of and from any damage,
loss, and expense (including, without limitation, reasonable attorneys’ fees and
costs) which Lender may sustain or incur, directly or indirectly, as a result of
any breach, default or material inaccuracy of any of the representations,
warranties, covenants, and agreements contained herein; provided, however, the
Undersigned shall only have liability hereunder to the extent the breach,
default, or material inaccuracy is determined by a court of competent
jurisdiction to be a result of fraud or intentional or knowing
misrepresentations.  The Undersigned’s liability hereunder is direct and
unconditional. Upon the occurrence of a breach or default of any of the
representations, warranties or covenants in Section 2 above, the Lender may
enforce this Validity Guaranty independently of any other remedy or security
Lender at any time may have or hold under the Purchase Agreement or other
Transaction Documents, and it shall not be necessary for Lender to proceed upon
or against and/or exhaust any security or remedy before proceeding to enforce
this Validity Guaranty.
 
5.            Cumulative Remedies.  Lender’s rights and remedies hereunder are
cumulative of all other rights and remedies which Lender may now or hereafter
have with respect to the Undersigned, Borrowers, or any other Person.
 
6.            Borrower’s Financial Condition.  The Undersigned acknowledges that
he has reviewed and is familiar with the Debentures, the Purchase Agreement and
all other Transaction Documents and is familiar with the operations and
financial condition of the Borrower, and agrees that Lender shall not have any
duty or obligation to communicate to the Undersigned any information regarding
Borrower’s financial condition or affairs.
 
7.            Assignability.  This Validity Guaranty shall be binding upon the
Undersigned and shall inure to the benefit of Lender and its successors or
assigns.  Lender may at any time assign Lender’s rights in this Validity
Guaranty.
 
8.            Continuing  Guaranty.  This is a continuing guaranty and shall
remain in full force and effect until such date as all amounts owing by Borrower
to Lender under the Debentures, the Purchase Agreement or any other Transaction
Documents shall have been indefeasibly paid in full in cash and there shall be
no further commitments to advance any funds by Lender to the Borrower under the
Purchase Agreement; provided, however, if the Undersigned shall cease being an
officer, director or employee of the Borrower, this Validity Guaranty shall
terminate as to the Undersigned, but only upon TCA’s receipt of an executed
Validity Guaranty in substantially the same form as this instrument from another
officer, director or employee in a position of equal or greater seniority as the
Undersigned and reasonably acceptable to Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
9.            Further Assurances.  The Undersigned agrees that he will cooperate
with Lender at all times in connection with any actions taken by Lender pursuant
to the Debentures, the Purchase Agreement or any other Transaction Documents, to
monitor, administer, enforce, or collect upon Lender’s rights and remedies
thereunder.  In the event Borrower should cease or discontinue operating as a
going concern in the ordinary course of business, then for so long as any
obligations under the Debentures, the Purchase Agreement or any other
Transaction Documents remain outstanding, the Undersigned agrees that he shall
assist Lender in connection with any such action, as Lender may request.
 
10.           Choice Of Law and Venue Selection.  All terms and provisions
hereof and the rights and obligations of the Undersigned and Lender hereunder
shall be governed, construed and interpreted in accordance with the laws of the
State of Nevada, without reference to conflict of laws principles.  The
Undersigned hereby irrevocably submits to the non-exclusive jurisdiction of the
state and federal courts located in Clark County, Nevada, and agrees and
consents that service of process may be made upon the Undersigned in any legal
proceeding relating to this Validity Guaranty or any other relationship between
Lender and the Undersigned.  Any judicial proceeding by the Undersigned against
Lender involving, directly or indirectly, any matter in any way arising out of,
related to, or connection with this Validity Guaranty or Debentures, the
Purchase Agreement or any other documents executed in connection therewith shall
be brought only in a state or federal court in Clark County, Nevada, having
jurisdiction.  The Undersigned hereby waives and agrees not to assert, by way of
motion, as a defense or otherwise, that any such proceeding is brought in an
inconvenient forum or that the venue thereof is improper. Nothing herein shall
limit the right of Lender to bring proceedings against the Undersigned in the
courts of any other jurisdiction.
 
11.           WAIVER OF JURY TRIAL.  THE UNDERSIGNED AND LENDER HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN THE UNDERSIGNED AND LENDER OR AMONG BORROWER, THE
UNDERSIGNED, AND LENDER AND/OR LENDER’S AFFILIATES ARISING OUT OF OR IN ANY WAY
RELATED TO THIS VALIDITY GUARANTY, ANY OTHER DOCUMENT OR ANY RELATIONSHIP AMONG
LENDER, THE UNDERSIGNED, BORROWER, AND/OR ANY AFFILIATE OF LENDER.  THIS
PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE FINANCING DESCRIBED
IN THE CREDIT AGREEMENT.
 
12.           ADVICE OF COUNSEL.  THE UNDERSIGNED ACKNOWLEDGE THAT EACH OF THEM
HAS EITHER OBTAINED THE ADVICE OF COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN
SUCH ADVICE IN CONNECTION WITH THE TERMS AND PROVISIONS OF THIS VALIDITY
GUARANTY.
 
13.           Electronic Signatures.  Lender is hereby authorized to rely upon
and accept as an original this Validity Guaranty which is sent to Lender via
facsimile, .pdf, or other electronic transmission.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
3

--------------------------------------------------------------------------------

 
 
The Undersigned has executed this Validity Guaranty as of the date first above
written.
 
 
 

      By: /s/ William Caragol         Name: William Caragol, Jr.


 
 

 
Validity Guaranty Signature Page
 
 
 
4